        Case 1:08-cr-00823-DLC Document 194 Filed 06/11/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ X
                                      :
 UNITED STATES OF AMERICA             :
                                      :
                -v-                   :                   08cr823 (DLC)
                                      :
 FRANKLIN ESTRELLA,                   :                       ORDER
                                      :
                        Defendant.    :
                                      :
 ------------------------------------ X

DENISE COTE, District Judge:

     On January 16, 2009, defendant Franklin Estrella pleaded

guilty to one count of conspiring to distribute and possess with

intent to distribute one or more kilograms of heroin, in

violation of 21 U.S.C. §§ 812, 841(a)(1), and 841(b)(1)(A).              In

April 2009, Estrella was sentenced principally to a below-

guidelines term of 250 months’ imprisonment.          He is currently

serving that sentence at Federal Correctional Institution

Danbury (“Danbury”).      Estrella is 62 years old and the Bureau of

Prisons (“BOP”) projects that he will be released in August

2026.   He is subject to an Immigration and Customs Enforcement

(“ICE”) detainer and will be deported to the Dominican Republic

once he is released from BOP custody.

     Estrella requested compassionate early release from the

warden at Danbury on May 7, 2020 due to the COVID-19 pandemic

and his medical conditions, including diabetes.           Diabetes puts

an individual at higher risk for severe illness if one contracts
        Case 1:08-cr-00823-DLC Document 194 Filed 06/11/20 Page 2 of 6



COVID-19.    See Groups at Higher Risk for Severe Illness, Ctrs.

for Disease Control & Prevention, https://www.cdc.gov/

coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-

risk.html#diabetes (last visited June 11, 2020).           The warden

denied that request on May 12.

       On May 26, Estrella filed an emergency motion to modify or

reduce his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) based

on his existing health conditions in conjunction with the COVID-

19 global health emergency. 1      On June 8, 2020, the Government

submitted its opposition to Estrella’s motion.           Estrella filed a

reply on June 9.

       The Government does not dispute that Estrella has properly

exhausted his request or that he has established “extraordinary

and compelling reasons” for a modification of sentence.

Instead, the Government submits that the 18 U.S.C. § 3553(a)

factors militate against release.

       Beginning in 1989, the defendant has been arrested

repeatedly for possession of illegal drugs, including in

significant quantities.       He was sentenced to ten years’

imprisonment in 1990 for such a crime.         Following release from

prison he was again arrested with large quantities of drugs.             He

was sentenced to 18 months’ imprisonment and thereafter deported


1   This case was reassigned to this Court on May 28, 2020.

                                      2
      Case 1:08-cr-00823-DLC Document 194 Filed 06/11/20 Page 3 of 6



to the Dominican Republic in 1999.       Estrella unlawfully

returned, and in 2000 was sentenced in 2003 to a term of

imprisonment of three to nine years and deported in 2007 to the

Dominican Republic for a second time.       In 2008, Estrella

illegally reentered this country again and was again convicted

of a serious drug offense, this time in connection with his

arranging for the transportation of heroin from California to

New York and participation in a conspiracy to distribute over 30

kilograms of heroin.    He entered a plea of guilty to

distributing one kilogram or more of heroin and stipulated to a

guidelines range of 292 to 365 months’ imprisonment in his plea

agreement.   The Honorable Harold Baer sentenced Estrella in 2009

to 250 months’ imprisonment.      As noted, Estrella is due to

complete his sentence in 2026, at which point it is expected

that he will be deported for the third time to the Dominican

Republic pursuant to an ICE detainer.

     In his reply, counsel for Estrella does not dispute that he

has a serious criminal record deserving of serious punishment

and that he is a recidivist.      He argues, however, that Estrella

is at serious risk of becoming infected with COVID-19 at

Danbury, which would be very dangerous for him given his

diabetes, and that his advanced age of 62 makes it less likely

that he will continue to recidivate.



                                    3
      Case 1:08-cr-00823-DLC Document 194 Filed 06/11/20 Page 4 of 6



     Estrella’s petition is granted.       Upon receipt of a properly

filed § 3582(c)(1)(A) motion a court may reduce the petitioner’s

sentence if, after consideration of the § 3553(a) factors, it

finds that “extraordinary and compelling reasons” warrant such a

reduction.

     The following factors support Estrella’s request.          Estrella

has already served over ten years’ imprisonment.         While his

criminal record, history of recidivism, and the seriousness of

his offense of conviction warranted the far longer sentence that

was imposed by Judge Baer, Estrella has already served a not

insubstantial time in custody.      In response to the Court’s

inquiry, the Government has ascertained that ICE intends to

honor the detainer lodged against Estrella.

     Given the number of inmates who have contracted COVID-19 at

Danbury and Estrella’s age and medical condition, he has a not

insubstantial risk of both becoming infected and having a

serious health problem if infected with COVID-19.         See COVID-19

Coronavirus, Bureau of Prisons, https://www.bop.gov/coronavirus/

index.jsp (last visited June 11, 2020).        The parties have not

argued that the risk of Estrella becoming infected will be

lessened or increased by his deportation to the Dominican

Republic.    Nor have they addressed whether his medical care in

the Dominican Republic should he become infected is likely to be



                                    4
      Case 1:08-cr-00823-DLC Document 194 Filed 06/11/20 Page 5 of 6



either better or worse than what the BOP is able to provide.

But, despite these uncertainties, Estrella requests release.           On

balance, and giving substantial weight to the length of the time

in prison he has already served, his age, and his health

condition, the § 3553(a) factors favoring his continued

incarceration do not overcome the compelling reasons presented

by this petition for his release so long as that release leads

to deportation.

     Accordingly, it is hereby

     ORDERED that the May 27 motion is granted on the conditions

set forth below.

     IT IS FURTHER ORDERED that the United States Attorney’s

Office and the BOP shall take all reasonable steps to release

Estrella as soon as his health and circumstances permit to ICE

custody pursuant to the detainer for removal to the Dominican

Republic.

     IT IS FURTHER ORDERED that Estrella may be released solely

to ICE custody in order for him to be removed to the Dominican

Republic.   Should that release and removal not be possible for

any reason, then Estrella shall not be released from BOP custody




                                    5
         Case 1:08-cr-00823-DLC Document 194 Filed 06/11/20 Page 6 of 6



until the completion of his sentence.

Dated:       New York, New York
             June 11, 2020


                                             __________________________
                                                     DENISE COTE
                                            United States District Judge
